Case 1:20-cv-08281-JGK Document 14-1 Filed 01/06/21 Page 1 of 3

EXHIBIT A
Case 1:20-cv-08281-JGK Document 14-1 Filed 01/06/21 Page 2 of 3

 

From: Tenreiro, Jorge

To: “Jimmy Watson"

Cc: Daniels, Jon

Subject: RE: SEC v McAfee

Date: Tuesday, January 5, 2021 12:22:43 PM

Attachments: SEC v. McAfee Watson No. 20 Civ. 8281 (JGK) (SDNY).msq
1- Comolaint.odf

9 - Summons Watson. pdf
2021.01.05 - Waiver of Service - Watson.pdf

2021.01.05 - Request for Waiver of Service - Watson.pdf
Importance: High

 

Dear Mr. Watson,
Thank you for your email.

Our process server indicated that they served the complaint and summons on that address while
both you and your father were residing there.

In any event, as you know, | first emailed you the request for waiver of service with respect to this
case, at this email address, on October 15, 2020. That email is attached. You did not respond to
that email or to the request for waiver. As the request for waiver points out, Rule 4 of the Federal
Rules of Civil Procedure provide that a party that refuses to waive service may be ordered by a court
to pay for the cost of hiring the process server. We have already incurred these expenses, given
your failure to respond to the request for waiver.

| am hereby enclosing a new request for waiver of service. Please let us know whether you intend to
waiver service and, if so, please return the Waiver of Service form. If you do not, please let us know
your current residential address so that we can arrange service at that location. Please note that if
we do not hear from you in response to these requests, we may seek that the Court allow us to
serve the Summons and Complaint in this case by alternative means, and we may seek that the
Court order you to pay the service expenses we have already incurred or may incur.

| am available to discuss this matter with you at any time that may be convenient for you.

Thank you very much for your attention to this matter,

From: Jimmy Watson <j.watsontt@gmail.com>
Sent: Tuesday, January 5, 2021 10:56 AM

To: Tenreiro, Jorge <tenreiroj@SEC.GOV>

Cc: Daniels, Jon <daniels;j@SEC.GOV>

Subject: Re: SEC v McAfee

 

CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

 

 

 
Case 1:20-cv-08281-JGK Document 14-1 Filed 01/06/21 Page 3 of 3

Sir,

I do not understand your email. The address you indicated is my father’s rental
property and Richard Gomez currently resides there. I have not been in New
Mexico for many years and the letter addressed to Hon Koeltl is in err. Thank
you.

Ve

Jimmy Watson

On Wed, Dec 23, 2020 at 2:33 PM Tenreiro, Jorge <tenreiroj@sec.gov> wrote:

Dear Mr Watson,

Please see the attached correspondence.
Jorge G Tenreiro

212 336 9145

Jimmy G. Watson

NOTICE OF CONFIDENTIALITY: The information contained in this message is intended only for the use of the individual
or entity named above and may contain information that is privileged, confidential and/or exempt from disclosure under
applicable law. If the reader of this message is not the recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
immediately by replying to the facsimile number of the sender and permanently delete this message.
